NOTE: ThiS order is n0r1precedential.
United States Court of AppeaIs
for the FederaI Circuit
KYLE MORRIS, SHARING WORLD
ENTERTAINMENT, LLC,
AND READSPEAK, INC.,
Plaintiffs-Appellants,
V.
DON MOODY, GARY FRIEDMAN, IRA SOCKOWITZ,
THE LEARNING BOX, LLC, JOHN LEE,
JACQUELINE MOODY, READY TO LEARN
PARTNERSHIP, LLC, WORD WORLD, LLC,
PETER SCHNEIDER, VVlNDOW TO THE WORLD
COMMUNICATIONS, INC., THE PUBLIC
BROADCASTING SYSTEM, INC., NOAH SHUBE,
AND LAW OFFICES OF FRIEDMAN & SHUBE,
Defendants-Appellees,
and
JOHN DOES 1-10, ABC CORPORATION,
AND XYZ CORPORATION,
Defen,dcmts.
2010-1329, -1363
Appea1S from the United States District C0urt for the
S0uthe1'n District of NeW Y0rk in case n0. 08-CV-'7683,
Judge Jed S. Rak0ff.

MORRIS V. MOODY
CC.
S
ON MOTION
ORDER
2
Don Moody, et a1. submit a motion for sanctions.
Upon consideration thereof,
IT ls ORDERED THAT:
(1) The motion for sanctions is deferred for considera-
tion by the merits panel assigned to hear the case.
(2) A copy of this order, the motion, and any response
or reply shall be transmitted to the merits panel
F0R THE CoUR'1‘
NUV r_ 1 2010
/s/ J an Horba1y
Date J an Horba1y
C1erk
Roger Le0n Fid1er, Esq.
Brad Richard NeWberg, Esq.
F
§§
23
,r§izr..MR
ED RAL CIRCU|T
N0\_‘ 01 2010
1AN HORBAL¥
CLERK